DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1 and 3-14 were under appeal, but the appeal was dismissed. As such, claim 1 and 3-14 are cancelled by Examiner’s Amendment.
Claims 21-25 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was made from the dismissed appeal that included allowable claims.
The application has been amended as follows:

In the claims
1. (cancelled)
3. (cancelled)
4. (cancelled)

6. (cancelled)
7. (cancelled)
8. (cancelled)
9. (cancelled)
10. (cancelled)
11. (cancelled)
12. (cancelled)
13. (cancelled)
14. (cancelled)


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention. 

The most pertinent prior art made of record include Shuster (US 8,924,262 B2), Paullin (US 20020161652 A1), and PTO-829 Reference U.

Shuster discloses a system for resupplying order with a device incorporated into product packaging. The device can transmit a reordering code for the product when the predetermined amount is consumed to the user address. However, Shuster does not disclose determining a relative level of volume empty versus not empty within the volumetric region that is compared against the sum of the volume of the replenishment receptacle and volume determined.
Paullin discloses a system for inventory monitoring with a smart container with various sensors to monitor the inventory of items. The container communicates with a container interface unit to monitor and control the inventory and can be constructed in a designated home storage area to track the items. However, Paullin does not disclose determining a relative level of volume empty versus not empty within 

PTO-892 Reference U discloses a smart pantry that can detect the quantity and order replacements when the inventory is low or empty. The pantry uses picture ID to detect the quantity of the items within each compartment, and to identify brands and sizes of objects. However, PTO-892 Reference U does not disclose a container or determining a relative level of volume empty versus not empty within the volumetric region that is compared against the sum of the volume of the replenishment receptacle and volume determined.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625